Per Curiam,
The facts of this case, as well as the questions arising thereon, are sufficiently presented in the report of the learned auditor and opinion of the court disposing of the exceptions thereto. An examination of the record has failed to convince us that there is anything in either of the nine specifications of error that would warrant a reversal or modification of the decree. We have no doubt the appellant has been inadequately compensated for the boarding, washing and taking care of the deceased, but that is the result of his own improvident contract. That contract appears to have been clearly established; and, of course, it stood in the way of such additional allowance as he otherwise would have been entitled to.
For reasons given in the opinion, of the learned judge of the orphans’ court, disposing of exceptions to the auditor’s first report and recommitting the same for correction, etc., we think there was no error in confirming the amended report of the auditor.
Decree affirmed and appeal dismissed at appellant’s costs.